                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

     UNITED STATES OF AMERICA,                    §
                                                  §
     v.                                           §
                                                  §         Criminal Action No. 3:17-CR-070-L
     MARCUS MAXWELL                               §


                           MEMORANDUM OPINION AND ORDER

          Before the court are Defendant Marcus Maxwell’s (“Defendant” or “Maxwell”) Motion to

 Reconsider Magistrate’s Order Granting Revocation of Conditions of Release (Doc. 79), filed

 January 14, 2019; and the Government’s Response to Defendant’s Motion for Reconsideration of

 Revocation of Conditions of Release (Doc. 80), filed January 17, 2019. After considering the

 motion, the Government’s Response, and the record in this case, the court denies Defendant’s

 Motion to Reconsider Magistrate’s Order Granting Revocation of Conditions of Release (Doc.

 79).

I.        Factual and Procedural Background

          On October 17, 2018, following a bench trial, the court issued a memorandum opinion and

 order convicting Maxwell of three felony offenses, including two counts of obstruction of due

 administration of justice, in violation of 18 U.S.C. § 1503, and one count of making false

 statements to a federal agency, in violation of 18 U.S.C. § 1001. Since his indictment and until

 January 4, 2019, Maxwell had been on pretrial release pending sentencing, pursuant to conditions

 set by the court on February 9, 2017, including the condition that he not violate any federal, state,

 or local law while on release. Doc. 9.

          On December 11, 2018, Maxwell was arrested by City of DeSoto, Texas police officers

 on charges of assault causing bodily injury/family violence; resisting arrest, search, or transport;



 Memorandum Opinion and Order – Page 1
and evading arrest/detention. Doc. 73 at 1-2. Upon receiving notice of his arrest, the Government

filed a Motion to Revoke Conditions of Release (Doc. 70). The court issued a warrant for

Maxwell’s arrest, and he was taken into federal custody on January 4, 2019. On January 8, 2019,

United States Magistrate Judge Rebecca Rutherford held a hearing to consider the Government’s

Motion to Revoke Conditions of Release and determined, by written order, that the motion should

be granted and Defendant’s conditions of release be revoked. Doc. 73.

        Maxwell contends that the magistrate judge’s decision was based on an inapplicable

rebuttable presumption that applies to a defendant on pretrial release who commits a felony. Under

18 U.S.C. § 3148(b), “[i]f there is probable cause to believe that, while on release, the person

committed a Federal, State, or local felony, a rebuttable presumption arises that no condition or

combination of conditions will assure that the person will not pose a danger to the safety of any

other person or the community.” Maxwell maintains that the magistrate judge erroneously

classified his state charges as felonies, when they are misdemeanor offenses. In light of the

magistrate judge’s erroneous application of the rebuttable presumption, Maxwell asks the court to

reconsider the revocation. He also contends that he is not a flight risk because, once a warrant was

issued for his arrest in this action, he was easily found. He also states that he is not a danger to the

community based on the testimony of Jessica Rhodes (“Rhodes”), Maxwell’s girlfriend, but he

does not reference any specific portions of her testimony for the court to consider. Maxwell notes

that, during the two years he has been on pretrial release, he has complied with all conditions,

notwithstanding the arrests at issue.

        The Government responds that, during the hearing, it was the Government that incorrectly

invoked the rebuttable presumption, and it concedes that Defendant was arrested on state

misdemeanors charges. Accordingly, the Government asks the court to issue a clarification that

the offenses committed were misdemeanors. The Government argues that the court should deny

Memorandum Opinion and Order – Page 2
Defendant’s motion because the magistrate judge’s determination was not based solely on the

rebuttable presumption, as the court concluded, by a preponderance of the evidence, that Maxwell

was unlikely to abide by any condition or combination of conditions of release, which is a separate

basis for revoking pretrial release under 18 U.S.C. § 3148(2)(B). The Government notes that the

magistrate judge reasoned that Maxwell could not comply with conditions of release because he

“knew the consequences of committing a new offense while on release, but still conducted himself

in a manner that put police officers and others in the community at grave risk of harm.” Doc. 80

at 3.

II.     Analysis

        A district court reviews a pretrial detention order de novo and makes an independent

determination of the pretrial detention or the proper conditions for release. United States v.

Karriem, 2006 WL 1489484 at *2 (N.D. Tex. May 18, 2006) (citing United States v. Fortna, 769

F.2d 242, 249 (5th Cir. 1985)). Under 18 U.S.C. §3145(b), “[i]f a person is ordered detained by a

magistrate judge, . . . the person may file, with the court having original jurisdiction over the

offense, a motion for revocation or amendment of the order.” This review does not mandate a new

evidentiary hearing, and the court may rely on the evidence introduced before the magistrate judge.

Karriem, 2006 WL 1489484 at *2.

        Pursuant to 18 U.S.C. § 3148(b), “[t]he judicial officer shall enter an order of revocation

[of an order of release] and detention if, after a hearing, the judicial officer

                    (1) finds that there is –

                       (A) probable cause to believe that the person has committed
                           a Federal, State, or local crime while on release; or

                       (B) clear and convincing evidence that the person has
                           violated any other condition of release; and

                    (2) finds that –

Memorandum Opinion and Order – Page 3
                        (A) based on the factors set forth in section 3142(g) of this
                            title, there is no condition or combination of conditions
                            of release that will assure that the person will not flee or
                            pose a danger to the safety of any other person or the
                            community; or

                        (B) the person is unlikely to abide by any condition or
                            combination of conditions of release.

                      If there is probable cause to believe that, while on release, the
                      person committed a Federal, State, or local felony, a rebuttable
                      presumption arises that no condition or combination of
                      conditions will assure that the person will not pose a danger to
                      the safety of any other person or the community. If the judicial
                      officer finds that there are conditions of release that will assure
                      that the person will not flee or pose a danger to the safety of any
                      other person or the community, and that the person will abide by
                      such conditions, the judicial officer shall treat the person in
                      accordance with the provisions of section 3142 of this title and
                      may amend the conditions of release accordingly.”

18 U.S.C. § 3148.

        Probable cause under this section “requires only that the facts available to the judicial

officer warrant a [person] of reasonable caution in the belief that the defendant has committed a

crime while on bail.” Karriem, 2006 WL 1489484 at *3 (citation and quotation marks omitted).

        After reviewing the record and applicable authority, the court determines that the

magistrate judge properly revoked Maxwell’s order of pretrial release pursuant to 18 U.S.C. §

3148. The court acknowledges that the magistrate judge incorrectly characterized Maxwell’s state

charges as felonies * and determined that the rebuttable presumption applied. The record,

nonetheless, supports the revocation of his pretrial release, without invoking the presumption.

First, probable cause exists to believe that Maxwell committed the state crimes of evading arrest,




*
  The state offenses for which Maxwell was charged could have been felonies; however, nothing in the record
establishes that the conduct in which Maxwell engaged elevates them to felonies. See Tex. Penal Code §§ 38.03,
38.04, & 22.01.


Memorandum Opinion and Order – Page 4
resisting arrest, and making false statements. According to the magistrate judge’s order following

the hearing, she heard testimony and considered evidence of the arrest, “including audio of the 911

call to the DeSoto Police Department, video from the arresting officer’s body camera, the police

report from the incident, and testimony from the arresting police officer,” as well as testimony

from Rhodes, who was involved in the incident leading to his arrest. Doc. 73 at 3. Specifically, the

evidence showed that police officers were called to Rhodes’s apartment to respond to a call about

a fight involving Maxwell. The caller twice said that a man “was beating the crap” out of a female.

While at the door, the officers heard screaming; identified themselves as police officers; the

occupants did not open the door; and the officers breached the door to the apartment and entered.

After they made entry, Maxwell tried to evade detention by retreating to another room and refusing

to comply with officers’ commands to come out of the room. Id. After several minutes had passed

and numerous commands were made by the officers instructing Maxwell to come out of the room,

the officers entered the room to get him. When officers entered the room, Maxwell struggled and

had to be wrestled to the floor and handcuffed, and he refused to provide information about his

identity. Id. In his Motion for Reconsideration, Maxwell does not dispute the magistrate judge’s

findings of fact. The court concludes that the evidence presented at the hearing is sufficient to form

probable cause that he committed these state offenses.

       The court further determines that, in light of Maxwell’s actions with respect to the state

charges, he is “unlikely to abide by any condition or combination of conditions of release” pursuant

to 18 U.S.C. § 3148(2)(B). With only two months remaining of pretrial release before his

sentencing date, Maxwell—a former police officer—refused to cooperate with law enforcement

after they were called to the scene of Rhodes’s apartment in response to details of an alleged

assault. As the magistrate judge noted, “[Maxwell] knew the consequences of committing a new

offense while on release, but [he] still conducted himself in a manner that put police officers and

Memorandum Opinion and Order – Page 5
others in the community at grave risk of harm.” Doc. 73 at 4. The court has made an independent

review of the evidence and the magistrate judge’s order. Given Maxwell’s recent, defiant conduct

on December 11, 2018, the court is convinced that he is unlikely to abide by any condition or

combination of conditions of release. The court, therefore, agrees with the magistrate judge’s

determination and concludes that Maxwell should not be released pending his sentence.

III.   Conclusion

       For the reasons stated herein, the court denies Defendant’s Motion to Reconsider

Magistrate’s Order Granting Revocation of Conditions of Release. Maxwell shall remained

confined pending his sentencing hearing.

       It is so ordered this 15th day of February, 2019.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Memorandum Opinion and Order – Page 6
